                Case 2:18-cr-00038-TLN Document 94 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-00038-TLN

12                                  Plaintiff,             ORDER SEALING DOCUMENTS AS SET
                                                           FORTH IN DEFENDANT’S NOTICE
13                            v.

14   DAISY GONZALEZ,

15                                  Defendant.

16

17            Pursuant to Local Rule 141(b) and based upon the representations contained in Defendant’s

18   Requests to Seal and the factors set forth in In Re Copley Press, Inc., 518 F.3d 1022, 1028 (9th Cir.

19   2008), IT IS HEREBY ORDERED that attachments pertaining to Defendant Daisy Gonzalez’s

20   Sentencing Memorandum (ECF No. 87) — which are medical records and a supplemental memorandum

21   — and Defendant’s Requests to Seal those documents shall be SEALED until further order of this

22   Court.

23            It is further ordered that access to the sealed documents shall be limited to the United States and

24   counsel for Defendant.

25   DATED: April 20, 2021

26

27

28                                                             Troy L. Nunley
                                                               United States District Judge
                                                           1
30
